This opinion is subject to administrative correction before final disposition.




                               Before
                HOLIFIELD, BAKER, and DEERWESTER
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Trajon A. JETER
                        Airman (E-3), U.S. Navy
                              Appellant

                             No. 202000270

                        Decided: 27 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                          Benjamin C. Robertson

 Sentence adjudged 8 September 2020 by a general court-martial
 convened at Fleet Activities Yokosuka, Japan, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 25 months, and a bad-conduct discharge.

                           For Appellant:
                Commander Jonathan Riches, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                   United States v. Jeter, NMCCA No. 202000270
                               Opinion of the Court

                               _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                               _________________________

PER CURIAM:
    Appellant was convicted, pursuant to his pleas, of one specification of
destruction of military property of a value less than $1,000.00, one specifica-
tion of aggravated assault, and two specifications of simple assault, in
violation of Articles 108 and 128, Uniform Code of Military Justice [UCMJ]. 1
Appellant’s case was submitted without assignment of error. However,
Appellant noted in his brief that “the military judge appears to have read a
portion of the sentence to confinement incorrectly on the record.” 2 Because we
find that the confusion in the Entry of Judgment prejudiced Appellant, we
resolve this error in favor of Appellant.

                                     I. DISCUSSION

A. Whether the Military Judge Erred When He Failed to Provide a
Clear and Unambiguous Sentence
    The military judge found Appellant guilty, pursuant to his pleas, of Speci-
fications 1 through 3 of Charge II, as well as Charge IV and its underlying
Specification. In sentencing Appellant, the military judge provided a clear
sentence in part, and a confusing and ambiguous sentence in part. It is
apparent from the record that the military judge sentenced Appellant to be
discharged from the naval service with a bad-conduct discharge, to be
reduced to the pay grade of E-1, and to be confined as follows:
            For Charge II, Specification 1: To be confined for a period of
         24 months;
            For Charge II, Specification 2: To be confined for a period of
         6 months;




   1   10 U.S.C. § 908, 928.
   2   Appellant’s Br. at 1, fn 1.




                                           2
                    United States v. Jeter, NMCCA No. 202000270
                                Opinion of the Court

             For Charge II, Specification 3: To be confined for a period of
          1 month;
             For Charge IV, the sole Specification: To be confined for a
          period of 1 month.
   Where the ambiguity arose was in the military judge’s recitation of which
charges and specifications were to be served concurrently and consecutively.
The military judge announced the following sentence at the court-martial:
              The sentences of confinement for Charge II, Specification 2 3
          will be served concurrently with the sentences of confinement
          for Charge II, Specifications 2 and 3; and consecutively with
          the sentence of confinement for Charge IV, the sole Specifica-
          tion.
              The sentences of confinement for Charge II, Specifications 2
          and 3 will be served concurrently with the sentence of confine-
          ment for Charge I, Specification 1 4 and Charge IV, Specifica-
          tion—the sole Specification.
              The sentence of confinement for Charge IV, Specification
          will be served consecutively with the sentences of confinement
          for Charge II, Specification 1 and concurrently with the sen-
          tences of confinement for Charge II, Specification 2. 5
      A military judge is responsible for announcing the sentence and specify-
ing the term of confinement, and “for each term of confinement announced
. . . whether the term of confinement is to run concurrently or consecutively
with any other term or terms of confinement adjudged . . . .” 6 In this case the
military judge erred by providing a sentence that is ambiguous as to which
charges and specifications are to run concurrently and consecutively. The
military judge added to that ambiguity by including within this portion of the
sentencing a charge and specification of which Appellant was not found



    3 It is possible that the military judge had intended for this section of his sentenc-
ing to address Charge II, Specification 1.
    4This is clearly in error, the military judge did not find the Appellant guilty of
Charge I, Specification 1 (nor did the Appellant plead guilty to this Charge and
Specification). It is possible that the military judge had intended for this to address
Charge II, Specification 1.
    5   R. at 167. The military judge did not address Charge II, Specification 3.
    6   Rule for Courts-Martial [R.C.M.] 1007(b)(2), see also R.C.M. 1002(d)(2).




                                             3
                   United States v. Jeter, NMCCA No. 202000270
                               Opinion of the Court

guilty. Consequently, we conclude that the military judge’s sentence is
ambiguous and unclear.

B. Whether there is an Error in the Entry of Judgment
    The purpose of the Entry of Judgment is to reflect the result of the court-
martial, including the sentence, as modified by any post-trial actions, rulings,
or orders. 7 In this matter, there were no post-trial actions, rulings or orders
that affected the sentence. Regardless, the sentence found in the Entry of
Judgment is not a reproduction of that announced by the military judge at
the court-martial. In part, where the sentence appears to have discussed
Charge II, Specification 2, the Entry of Judgment references Charge II,
Specification 1, and further the Entry of Judgment does not address the
military judge’s incorrect inclusion of Charge I, Specification 1 in the
sentence. The result may reflect what was the intent of the military judge,
but without any other action post-trial, the Entry of Judgment should not
stray from that announced by the military judge at the court-martial. As the
Entry of Judgment is dissimilar from the sentence announced at trial, we
conclude that there is an error in the Entry of Judgment, and we resolve this
error in favor of Appellant. 8

                                   II. CONCLUSION

   The findings of guilty are AFFIRMED. Because we resolve the error in
the Entry of Judgment in favor of Appellant, we modify the adjudged
sentence to reflect that all terms of confinement shall run concurrently. 9
Appellant is entitled to have court-martial records that correctly reflect the




   7   R.C.M. 1111(a)(2), see also R.C.M. 1111(b)(2).
   8  United States v. Whitekiller, 8 M.J. 772, 774 (N.C.M.R. 1979) (“This ambiguity
must be resolved in favor of Appellant.”); United States v. Eymer, 1 M.J. 990, 992
(N.M.C.R. 1976) (“It is apparent that some portion if not all of the sentence was to be
suspended on probation and the ambiguities in the agreement should be resolved in
the appellant’s favor.”); see also United States v. Davis, 20 M.J. 903, 905 (A.C.M.R.
1985) (“Ambiguities in the interpretation of pretrial agreements are resolved in favor
of the accused.”); United States v. Kurtz, No. 20130215, 2015 CCA LEXIS 127, at *4
(Army Ct. Crim. App. Mar. 16, 2015) (unpublished) (“it is appropriate for this court to
resolve the ambiguity surrounding this term [in the pretrial agreement] in favor of
appellant and disapprove the adjudged forfeitures.”).
   9   Articles 59 & 66, UCMJ.




                                            4
                  United States v. Jeter, NMCCA No. 202000270
                              Opinion of the Court

content of his proceeding. 10 Therefore, in accordance with R.C.M. 1111(c)(2),
we modify the Entry of Judgment and direct that it be included in the record.
    In light of the confusion and ambiguity addressed herein, we remind
military trial judges to give scrupulous attention to detail concerning all
aspects of the sentencing process. Military trial judges must pay particular
attention when sentences blend concurrent and consecutive confinement
periods, as lack of clarity can result in confusion in the execution of the
sentence. Finally, we caution convening authorities and counsel against
overly complex provisions regarding sentences to confinement.
   The findings and sentence as modified are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   10   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).




                                           5
UNITED STATES                                       NMCCA NO. 202000270

       v.                                                 ENTRY
                                                           OF
Trajon A. JETER                                         JUDGMENT
Airman (E-3)
U.S. Navy                                           As Modified on Appeal
                     Accused
                                                      27 September 2021



   On 8 September 2020, the Accused was tried at Fleet Activities Yokosuka, Ja-
pan, by a general court-martial, consisting of a military judge sitting alone. Military
Judge Benjamin C. Robertson presided.

                                     FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 80, Uniform Code of Military Justice,
              10 U.S.C. § 880.
               Plea: Not Guilty.
               Finding: Dismissed.

   Specification:      Attempted sexual assault of Airman Apprentice K.A.
                       on or about 28 March 2020.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge II:    Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
              Plea: Guilty.
              Finding: Guilty.
                    United States v. Jeter, NMCCA No. 202000270
                            Modified Entry of Judgment

   Specification 1: Aggravated assault with substantial bodily harm of
                    Airman Apprentice K.A. on or about 28 March 2020.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Aggravated assault by strangulation of Airman
                    Apprentice K.A. on or about 28 March 2020.
                       Plea: Not Guilty, but Guilty to the lesser included offense of
                       assault consummated by a battery.
                       Finding: Not Guilty, but Guilty to the lesser included offense
                       of assault consummated by a battery.

   Specification 3: Simple assault of Aviation Maintenance Administrator
                    Striker Airman C.D. on or about 28 March 2020.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 4: Assault upon Master-at-Arms Second Class D.D., a law
                    enforcement officer, on or about 28 March 2020.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge III: Violation of Article 131b, Uniform Code of Military Justice,
            10 U.S.C. § 931b.
            Plea: Not Guilty.
            Finding: Dismissed.

   Specification:      Obstruction of justice on or about 28 March 2020.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge IV: Violation of Article 108, Uniform Code of Military Justice,
           10 U.S.C. § 908.
            Plea: Guilty.
            Finding: Guilty.

   Specification :     Destruction of military property, of a value less than
                       $1,000.00, on or about 28 March 2020.
                       Plea: Guilty.
                       Finding: Guilty.




                                          2
                  United States v. Jeter, NMCCA No. 202000270
                          Modified Entry of Judgment

                                  SENTENCE

   On 8 September 2020, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
          For Specification 1 of Charge II:
             confinement for 24 months.
          For Specification 2 of Charge II:
             confinement for 6 months.
          For Specification 3 of Charge II:
             confinement for 1 month.
          For the Specification of Charge IV:
             confinement for 1 month.
          All terms of confinement will run concurrently.
      Confinement for a total of 24 months.
      A bad-conduct discharge.
   The Accused has served 154 days pretrial confinement and is additionally credit-
ed with 13 days of judicially ordered confinement credit. The Accused shall be
credited with 167 days of confinement already served, to be deducted from the
adjudged sentence to confinement.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                          3